DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Walters on 07/28/2022.

The application has been amended as follows: 
 	Claim 4 (currently amended): The pump separating gas from liquid according to claim 1, wherein a position of the opening on the baffle of the seal assembly is located between a center and an inward edge of the frame structure in an opposite direction to gravity.
 	Claim 8 (currently amended): The pump separating gas from liquid according to claim 2, wherein a position of the opening on the baffle of the seal assembly is located between a center and an inward edge of the frame structure in an opposite direction to gravity.
	Claim 11 (currently amended): The pump separating gas from liquid according to claim 1 wherein 

Allowable Subject Matter
Claims 1-6, 8, 9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record teach a pump to remove liquid from gas, but do not specifically teach the limitations of the pump as in claim 1. They do not teach that there is a pump housing with a cover plate having a pump inlet being attached to a frame structure with a pump outlet; a motor and driving mechanism with the motor fixed on the frame structure so the drive shaft is concentrically connected to the inner circumference of the frame structure; an impeller cluster having an axial impeller in the shape of two or more spiral blades and a centrifugal impel in the shape of plural vanes extending from a center to an outside, both impellers are mounted in succession on the drive shaft and fixed by bolts and an anti-turn, the impellers are located behind/downstream of the pump inlet; a sealing assembly fixed to the frame structure by a baffle and bolts, the assembly includes an oil seal, an oil seal plate, and a first o-ring, the baffle divides the pump housing into an empty chamber and a working fluid chamber; the baffle has an opening that creates a flow of liquid and gas into the empty chamber; a gas separator fixed to the frame structure based on a gas separator cap and bolts sealed by a second o-ring, the separator includes a valve seat, a spring, and a valve body; the separator has a gas discharge duct connected to the empty chamber to draw the gas to the outside and a bleed hole connected to the pump outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        07/28/2022